Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 1-12 of U.S. Patent No. 8,875,639 and 10,905,230, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the application and patents teach a modular table assembly assembled from modules, said modular table assembly comprising: an inner tabletop assembly comprised of an n number of center supports, which includes an n=1 center support; an n number of modular insert tops, which includes an n=1 modular insert top, wherein each modular insert top has a modular insert top surface and a modular insert bottom surface, with n being an integer greater than 0, such that when n is greater than 1, each n number of modular insert tops is aligned adjacent to at least one other modular insert top to form the inner tabletop assembly, wherein each one of the center supports is attached perpendicularly to the bottom surface of a separate one of the .  
The patents and application also teach a table comprising: a substantially planar top surface, wherein the top surface includes two non-contiguous end portions; two terminal supports respectively extending perpendicular from the two non-contiguous end portions; a first insertable top portion assembly comprising: a first insertable top portion, a first center support, a first modesty panel, and a second modesty panel, wherein the first modesty panel and the second modesty panel extend downwardly from an underside of the top portion, the first center support extends perpendicularly from the top portion, and is substantially in the center of the insertable top portion, positioned between the first modesty panel and the second modesty panel; at least one second insertable top portion assembly comprising: a second insertable top portion, a third modesty panel, and a second center support, wherein the second center support extends perpendicularly from the insertable top portion of the at least one second insertable top portion assembly and is substantially in the center of the second insertable top portion of the at least one second insertable top portion assembly wherein the third modesty panel extends downwardly from an underside of the second insertable top portion of the at least one second insertable top portion assembly; wherein the insertable top portions of the first and the at least one second insertable top portion assemblies are between the two non-contiguous end portions, wherein the insertable top portions of the first and at least one second insertable top portion assemblies and the two non-contiguous end portions form a substantially flat surface, wherein the insertable top portions of the first and second insertable top portion assemblies are removably attached to the two non-contiguous end portions; and wherein each modesty panel between two center supports extends a full distance between each of the two center supports.  
Since claims 1-4 are anticipated by the claims of the patents, they are not
patentably distinct therefrom. Thus, the inventions of claims of the patents are in
effect a species of the generic invention of claims 1-4. It has been held that the generic
invention is anticipated by the species, see In re Goodman 29 USPQ2d 2010 (Fed Cir.
1993) Since claims 1-4 are anticipated (fully encompassed) by the claims of the patents, they are not patentably distinct there from, regardless of any additional subject matter present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grey et al (2007/0277710). Grey teaches a modular table assembly (Fig. 6, second embodiment) assembled from modules, said modular table assembly comprising: an inner tabletop assembly comprised of an n number of center supports (17), which includes an n=1 center support; an n number of modular insert tops (40), which includes an n=1 modular insert top, wherein each modular insert top has a modular insert top surface and a modular insert bottom surface, with n being an integer greater than 0, such that when n is greater than 1, each n number of modular insert tops is aligned adjacent to at least one other modular insert top to form the inner tabletop assembly, wherein each one of the center supports is attached perpendicularly to the bottom surface of a separate one of the modular insert tops, and each modular insert top has a distance across the modular insert top which is in a direction perpendicular to the center support attached to the bottom surface of the modular insert top; said inner tabletop assembly interposed between a first end top (11) abutted to a first end of the inner tabletop assembly, and a second end top (11) abutted to a second end of the inner tabletop assembly wherein the first end of the inner tabletop assembly and the second end of the inner tabletop assembly are opposite ends of the inner tabletop assembly; said first end top having a first end top top surface and a first end top bottom surface attached perpendicularly to a first terminal support (16) with said first end top having a distance across the first end top which is in a direction perpendicular to the first terminal support; said second end top having a second end top top surface and a second end top bottom surface attached perpendicularly to a second terminal support (16) with said first end top having a distance across the second end top which is in a direction perpendicular to the second terminal support. For claims 1 and 4, the second embodiment of Grey fails to teach the modesty panels as claimed.  However, Grey does teach in the first embodiment (Fig. 5),  n+ 1 modesty panels; wherein when n=1, there is a first modesty panel (31) interposed between and perpendicular to the first terminal support (16) and the n=1 center support (17), extending from the first terminal support to the first center support, and attached to the n=1 modular insert top and the first end top (via 35), a second modesty panel (31) interposed between and perpendicular to both the second terminal support  (16) and the n=1 center support (17) extending from the second terminal support to the n=1 center support, and attached to the n=1 modular insert top and the second end top (via 35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second embodiment of Grey by using the modesty panel assembly of the first embodiment therein in place of the assembly presently used, to provide an elongated modesty panel assembly that extends from support to support without interruption improving aesthetics and providing longer cable passages.
Also for claims 1-4, it would have also been obvious to add additional inner tabletop assemblies in between the end tops, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04. Also, additional inner tabletop assemblies would provide additional workspace. Therefore, when n> 1 there is a first modesty panel interposed between and perpendicular to both the first terminal support and a first center support, extending from the first terminal support to the first center support, and attached to a first modular insert top and the first end top, a second modesty panel interposed between and perpendicular to both the second terminal support and a second center support extending from the second terminal support to the second center support, and attached to a second modular insert top and the second end top with the other n+1 modesty panels individually interposed between center supports of adjacent modular insert tops and attached to the adjacent modular insert tops; and wherein each modesty panel between two center supports extends a full distance between each of the two center supports.  Wherein when n> 1, the distances across each of the modular insert tops are substantially equal, and the distance across the first end top and the distance across the second end top are substantially equal to the distance across any of the modular insert tops; and when n=1, the distance across the first end top and the distance across the second end top are each substantially equal to the distance across the n=1 modular insert top.  Wherein when n> 1, the distances across each of the n modular insert tops are substantially equal, and the distance across the first end top and the distance across the second end top are not substantially equal to the distance across any of the modular insert tops; and when n=1, the distance across the first end top and the distance across the second end top are each not substantially equal to the distance across the n=1 modular insert top.  Note: although the lengths the insert tops and end tops appear to be “substantially” equal in Fig. 6, they can also be considered as not having the exact equal lengths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
August 10, 2021
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637